DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim includes an operator with a hand. The use of functional claim language such as “a handle which is connected to the first case and is configured to be gripped by an operator with a hand” would specify that the operator is not part of the claimed driver and that this limitation is only describing the function of the handle.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, and 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The term "cylindrical" in claim 2 is a relative term which renders the claim indefinite.  The term "cylindrical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to a cylinder shape the structure must be to be considered cylindrical.
Claim 7 recites the limitation "the rotation restricting section" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The rotation restricting section is understood to be referencing the at least one rotation restricting extension.
	Claim 7 recites “the rotation restricting extension section is also used as at least one of the first extension section, the second extension section, and the first auxiliary extension section.” This limitation is considered indefinite, because claiming a structural limitation (the rotation restriction extension) to also be another structure previously claimed renders the claims indefinite. It is unclear if the rotation restricting extension section is a part of the other previously claimed structures, or if it is one and the same structure. If it is one and the same structure, then all structures could be considered under broadest reasonable interpretation to be one structure having different names unless otherwise detailed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ito (US 2011/0000949).

Regarding claim 1, Ito discloses a driver comprising: 
a strike section (Fig. 1 items 61, and 63) which moves in a first direction to strike a fastener; 
and a bumper (Fig. 1 item 64) which comes into contact with the strike section and restricts the range in which the strike section moves in the first direction, 
the driver further comprising: 
a support section (Fig. 7 area encompassing item 65 and 66) which supports the bumper;
a connection section (Fig. 1 section with item 4) which is connected to the support section and is disposed in a direction intersecting the first direction; 
a drive section (Fig. 1 item 3) which is supported by the connection section and moves the strike section in a second direction, 
a first receiving section (Fig. 7 item 65) which receives a load acting on the support section in the first direction when the strike section moves in the first direction to hit the bumper, and 
a second receiving section (Fig. 7 item 66) which receives a load acting on the support section in a circumferential direction about a first centerline of the drive section when the strike section moves in the first direction to hit the bumper (A circumferential direction about a first centerline of the drive section can and is in the same direction as the first direction. See Fig. 1 the first centerline being in the front direction according to the legend. Circumferential would then be in the bottom direction).

Regarding claim 2, which depends on claim 1, Ito further discloses the driver according to claim 1, wherein the support section and the connection section are configured as separate members and are fitted to each other (Fitted together through various gearings and structures such as the housing), the (the fitted connection can be  considered as occurring in the general area outlined below, the connection area including the area with both items 4 and 3).

    PNG
    media_image1.png
    763
    583
    media_image1.png
    Greyscale


Regarding claim 3 which depends on claim 1, Ito further discloses the driver according to claim 1, wherein the first receiving section and the second receiving section are provided in the support section (See Fig. 7 this section can be considered the support section).

(Fig. 7 item 65B) extending in the first direction in the support section (First direction equivalent to bottom), and a second extension section extending in the second direction in the support section (Fig. 7 item 65 A, Second direction equivalent to top).

Regarding claim 5 which depends on claim 4, Ito further discloses the driver according to claim 4, wherein the first receiving section has at least one first auxiliary extension section directed outward in the radial direction of the support section (Fig. 7 item 65B, see [0057]).

Regarding claim 6 which depends on claim 5, Ito further discloses the driver according to claim 5, wherein the second receiving section has at least one rotation restricting extension section directed outward in the radial direction of the support section (Fig. 7 item 66A see [0057] directed outward from the centerline of item 66).

Regarding claim 7 which depends on claim 6, Ito further discloses the driver according to claim 6, wherein the rotation restricting extension section is also used as at least one of the first extension section, the second extension section, and the first auxiliary extension section (as discussed in the 112 rejection section above it is unclear how a separate structure can be used as another structure which is previously claimed. The rotation restricting extension section being part of the second receiving section while the first extension section, the second extension section, and the first auxiliary extension section are part of the first receiving section.).

Regarding claim 8 which depends on claim 6, Ito further discloses the driver according to claim 6, wherein an elastic body is provided between the rotation restricting extension section and the connection section (Fig. 7 item 25, the degree of elasticity has not been claimed, elasticity is the degree to which a structure can undergo stress/strain, and return to original size. Item 25 has some degree of elasticity).

Regarding claim 9 which depends on claim 8, Ito further discloses the driver according to claim 8, wherein the elastic body is fixed to the connection section (Fixed via the planetary gear system).

Regarding claim 10 which depends on claim 1, Ito further discloses the driver according to claim 1, wherein the first receiving section has a second auxiliary extension section extending in the direction of the first center line of the support section. (Fig. 7 item 65B, see [0057])

Regarding claim 11 which depends on claim 1, Ito further discloses the driver according claim 1, wherein the strike section has a piston (item 63) that is movable in the first direction and the second direction, and a driver blade (Item 61) connected to the piston, and the support section supports the bumper which the piston hits when moving in the first direction.

Regarding claim 12 which depends on claim 11, Ito further discloses the driver according to claim 11, further comprising: 
a cylinder (Structure supporting item 63 movably supporting the strike section in the first direction and the second direction; 
a first case (Casing item 2 surrounding the front section) that accommodates the support section and the cylinder; 
a handle (Fig. 1 item 22) which is connected to the first case and is gripped by an operator with a hand; 
a mounting section (Area around 2A) connected to the handle; and 
a power supply unit (Item 2A) provided in the mounting section, 
(Fig. 1 item 3) that is rotatable about the first center line,
the power supply section supplies power to the electric motor ([0039]), 
the connection section includes a gear case (casing around item 4) for accommodating a speed reduction mechanism (Item 4), and 
a second case for accommodating the electric motor, and the second case is connected to the first case and the mounting section (Casing around items 3 and 4 which directly connects to the other casing).

Regarding claim 13 which depends on claim 8, Ito further discloses the driver according to claim 8, wherein a retainer (Fig. 1 item 25A) is provided to suppress the elastic body from coming out from between the rotation restricting extension section and the connection section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHRISTOPHER ROBIN KIM/             Examiner, Art Unit 3731

/HEMANT DESAI/             Supervisory Patent Examiner, Art Unit 3731